J-A10017-22

                                           2022 PA Super 124


    KIM RAYMOND AND BRIAN HANNIS                     :    IN THE SUPERIOR COURT OF
                                                     :         PENNSYLVANIA
                             Appellants              :
                                                     :
                                                     :
                    v.                               :
                                                     :
                                                     :
    MARCY RAYMOND                                    :    No. 1186 MDA 2021


                    Appeal from the Order Entered August 10, 2021,
                 in the Court of Common Pleas of Lackawanna County,
                          Civil Division at No(s): 2021-40327.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

OPINION BY KUNSELMAN, J.:                            FILED: JULY 20, 2022

        In this matter, we must determine whether a third-party can assert a

claim for custody against a child’s guardian, whom the child’s parent selected

as the caregiver upon the parent’s death.

        Appellants          Kim       Raymond     and    Brian   Hannis,   the   maternal

Grandparents,1 sought custody of their five-year-old granddaughter, M.I. (the

Child).      The Lackawanna County Court of Common Pleas dismissed their

complaint for lack of standing under the Child Custody Act. See 23 Pa.C.S.A.

§ 5324(4). Specifically, the trial court determined that the Grandparents met

the first two prongs of the statute, but failed to establish that “[n]either parent

has any form of care and control of the child” under Section 5324(4)(iii). The

court determined the Child’s parent exercised a posthumous “form of care and
____________________________________________
1 The Appellants are the biological maternal grandmother and the step-
grandfather of the Child.
J-A10017-22



control,” because he had selected Marcy Raymond (the Great-Aunt2) to be the

Child’s guardian upon his death. After careful review, we vacate the order

and remand for further proceedings.

        The record discloses a complex factual and procedural history. From

the outset, we clarify that the current dispute is between the Grandparents

and the Great-Aunt. How these parties became the Child’s prospective

caregivers is as follows:

          The Child came to the trial court’s attention in 2016 when the

Lackawanna County Office of Children and Family Services                      initiated

dependency proceedings against the biological parents.                When the court

removed the Child from her parents’ care, the court initially placed the Child

with the Great-Aunt for a short time, before ultimately placing her with the

paternal grandparents, Amy and Michael Isernia, Sr. In September 2017, the

Child’s biological mother died. In March 2018, the court terminated the rights

of the Child’s biological father.              Following the termination, the paternal

grandparents adopted the Child and became her legal parents. (Hereafter,

we refer to the paternal grandparents as the Adoptive Parents to reflect their

legal status.)

          The Adoptive Parents and the Grandparents then entered into a

Voluntary Post-Adoption Contact Agreement pursuant to the Act of Oct. 27,

2010, P.L. 961, No. 101 codified as amended 23 Pa.C.S.A. §§ 2731-2742

____________________________________________
2Marcy Raymond is the sister of the biological maternal grandfather, who is
not a party.

                                               -2-
J-A10017-22



(commonly referred to as an “Act 101 Agreement”). Under the terms of the

Act 101 Agreement, the Grandparents received eight weeks of annual

visitation, comprising of a two-week block and a six-week summer block.

        Two years later, in July 2020, the Adoptive Mother passed away. In

early 2021, Adoptive Father was diagnosed with terminal cancer.               This

diagnosis prompted the Grandparents to file an emergency petition for

custody and formal custody complaint against Adoptive Father.3            In their

complaint, the Grandparents sought standing under Section 5324(3)(iii)(B)

and under Section 5324(4) of the Child Custody Act, alleging that the Adoptive

Father’s illness prevented him from caring for the Child. See 23 Pa.C.S.A. §

5324(3)(iii)(B), (4). The motions judge denied the request for emergency

custody but scheduled the underlying custody complaint before a master.

        The master held a hearing on April 7, 2021.            During the hearing,

Adoptive Father raised the issue of standing; the master apparently then

terminated the proceeding and directed the parties to submit briefs on

standing. See Report and Recommendation, 5/6/21, at *1 (not paginated).

After reviewing the briefs, the master issued a report and recommendation on

May 6, 2021. The master determined many facts were not disputed.              The

master concluded that the terms of the Act 101 Agreement governed and that

the Grandparents lacked standing.                The master recommended that the
____________________________________________
3 Typically, a child’s adoption severs the rights of grandparents to seek
custody. However, when the child is adopted by another grandparent – as
was the case here – the petitioning grandparents retain the right to seek
custody. See 23 Pa.C.S.A. § 5326 (“Effect of adoption”).


                                               -3-
J-A10017-22



custody complaint be dismissed. The Grandparents filed exceptions before

the trial court.

         In May 2021, while those exceptions were pending, the Adoptive Father

died.4     In June 2021, the Great-Aunt filed her own petition for emergency

custody.        She retained the same attorneys who represented the Adoptive

Father in the custody action with the Grandparents. The emergency petition

included the caption “In re M.M.I,” and left the docket number blank.       The

Great-Aunt alleged that she stood in loco parentis, because the Adoptive

Father had asked her to care for the Child, which she had been doing since

early 2021, when the Adoptive Father was diagnosed with cancer. The Great-

Aunt further alleged that Adoptive Father named her to be the Child’s guardian

in his will.

         The trial court granted the Great-Aunt’s emergency petition and

scheduled the matter for a hearing the following week. See Order of Court,

6/3/21. In doing so, the court changed the proposed “In re M.M.I.” caption

to reflect the ongoing litigation between the Grandparents and Adoptive

Father. The court effectively joined the Great-Aunt.5 The Great-Aunt then

____________________________________________
4 The Grandparents then filed a second emergency petition for custody to
reflect the changed circumstances. The court denied this second petition for
lack of standing. See Order of Court, 5/21/21. The Grandparents filed for
reconsideration, which the court also denied. See Order of Court, 5/24/21.
Evidently, the court intended to address the impact of the Adoptive Father’s
death on the custody case when it heard the pending exceptions from the
Grandparents’ custody complaint.

5  We have amended the caption to reflect the true parties in interest in this
litigation.

                                               -4-
J-A10017-22



filed a formal custody complaint the next day, on the same docket as the

pending action, and she served the Grandparents.                         The Grandparents

contested the Great-Aunt’s complaint, and the court stayed the final hearing,

pending the resolution of Grandparents’ exceptions on the standing issue. See

T.C.O. at 4.

        On August 3, the trial court held an oral argument on the exceptions.

The court ultimately concluded that the Grandparents failed to establish

standing under either Section 5324(3) or (4). On August 10, 2021, the court

dismissed         the      exceptions          and   adopted   the   master’s   report   and

recommendation. The Grandparents appealed.

        On appeal, the Grandparents raise an excessive number of errors.6

Many are duplicative, or they are an inaccurate characterization of the trial

court’s rulings, or they represent hypothetical errors depending on our

decision, or they are moot in light of the Adoptive Father’s death. “It is well

established that the appellate courts of this Commonwealth will not decide

moot or abstract questions.” WFIC, LLC v. LaBarre, 148 A.3d 812, 819 (Pa.

Super. 2016) (citing Commonwealth v. Smith, 486 A.2d 445, 447 (Pa.

Super. 1984)); see also In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002)

____________________________________________
6 The Grandparents raised 24 issues in their concise statement of errors
complained of on appeal; in their Brief, they reduced that number to 21
questions involved. We caution Grandparents’ counsel that a concise
statement, which is too vague or voluminous could lead to waiver. See, e.g.,
Commonwealth v. Vurimindi, 200 A.3d 1031 (Pa. Super. 2018); see also
Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa. Super. 2002) (“Even if
the trial court correctly guesses the issues [an] appellant raises on appeal and
writes an opinion pursuant to that supposition the issues [may] be waived.”).

                                                     -5-
J-A10017-22



(“An issue before a court is moot if in ruling upon the issue the court cannot

enter an order that has any legal force or effect.”). We decline to address such

issues.7      We consider only the following four questions involved, which we

reorder for ease of disposition:

                      1. Whether the trial court erred in law and/or abused
                         its discretion in failing to preside over an
                         evidentiary hearing and apply the statutory factors
                         [under 5324(4)] to the matter before [the trial]
                         court, when neither [the trial] court nor the
                         custody master presided over an evidentiary
                         hearing.

                      2. Whether the trial court erred in law and/or abused
                         its discretion in concluding that the [Grandparents]
                         lack standing to seek custody of the Child,
                         pursuant to 23 Pa.C.S.A. § 5324(4)[.]

                      3. Whether the trial court erred in law and/or abused
                         its discretion when it found that [Great-Aunt] stood
                         in loco parentis to the Child without holding an
                         evidentiary hearing on the same?

____________________________________________
7 More specifically, we decline to address issues pertaining to 23 Pa.C.S.A. §
5326 (“Effect of adoption”), supra. Contrary to the Grandparents’ assertion,
neither the master nor the trial court concluded that Section 5326 prevented
the Grandparents from seeking custody.

We decline to address issues relating to 23 Pa.C.S.A. § 5328(a). The trial
court did not, indeed could not, analyze the best interests of the Child without
determining the threshold inquiry of standing.

We decline to address issues concerning 23 Pa.C.S.A. § 5324(3)(iii)(B). The
question of whether Adoptive Father’s terminal illness constituted “parental
incapacity” under 5324(3)(iii)(B) was rendered moot upon the Adoptive
Father’s death.

Finally, we decline to address issues concerning what effect that the Act 101
Agreement had on the ability of the Grandparents to seek custody. The
Adoptive Father’s death also rendered this question moot.

                                               -6-
J-A10017-22


                      4. Whether the trial court erred in law and/or abused
                         its discretion when it found that [Great-Aunt] stood
                         in loco parentis to the minor child.

See generally Grandparents’ Brief at 5-10 (capitalization adjusted).

        In their first appellate issue, the Grandparents claim the trial court erred

when it appointed a master to resolve the question of standing; they argue

further that the trial court compounded its error when, following their

exceptions to the master’s report, the court denied their request for an

evidentiary hearing.

        We begin by observing that a challenge to a court’s process is a question

of law for which our standard of review is de novo and our scope of review is

plenary. See S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super. 2018) (citation

omitted).

        We agree with the Grandparents’ assertion that the motion judge should

never have scheduled their complaint for sole custody before the master.

While the Rules of Civil Procedure authorize the appointment of a hearing

officer8 to adjudicate actions for partial custody, it is well-settled that actions

for primary custody must be heard by a trial court judge. See Pa.R.C.P.

1915.4-1(a), 1920(a)(2)(ii); see also Littman v. Van Hoek, 789 A.2d 280,



____________________________________________
8 The Explanatory Comment to this Rule provides that the term “conference
officer” and “hearing officer” are functional equivalents. In this instance, so
is the term “master.” We also note that “master” is now a disfavored term
and should be replaced by “hearing officer.” See Pa.R.C.P. 1920.51. For the
sake of continuity, we use the term “master.”


                                               -7-
J-A10017-22



282 (Pa. Super. 2001); and see Van Dine v. Gyuriska, 713 A.2d 1104 (Pa.

1998).

        However, the trial court cured this mistake when it effectively conducted

a de novo review of the standing claim. A de novo trial court review occurs

when the court “determine[s] the merits of the [legal question] and issue[s]

its own findings of fact and conclusions of law.” See City of Clairton v.

Zoning Hearing Board of City of Clairton, 246 A.3d 980, 906 (Pa. Cmwlth.

Ct. 2021) (citation omitted); see also T.B. v. L.R.M., 753 A.2d 873, 881-82

(Pa. Super. 2000) (en banc) (“[T]he trial court is required to make an

independent review of the record to determine whether the hearing officer’s

findings and recommendations are appropriate.”) (emphasis added) aff’d 786

A.2d 913 (Pa. 2001) (infra).

        This type of review is precisely what the court conducted following the

Grandparents’ exceptions. The exceptions proceeding was ostensibly a review

of the master’s decision; in actuality, the trial court considered all that had

transpired since the master’s report – specifically, the fact that Adoptive

Father had died, and that the Great-Aunt had joined the litigation, obtained in

loco parentis status, and was awarded sole custody. The court considered

these facts, concluded that none of the salient facts were disputed, applied

those facts to render new legal conclusions and independently determined the

merits of the Grandparents’ claims. See T.C.O. at 14.9
____________________________________________
9We acknowledge that the trial court’s August 10, 2021 order “adopted” the
master’s report and recommendation, but we give little credence to the pro
(Footnote Continued Next Page)

                                               -8-
J-A10017-22



        Thus, the trial court’s exceptions review was akin to an adjudication of

standing in the first instance. In that sense, not only did the trial court cure

its erroneous master appointment, but the court was also able to dispose of

the standing issue without conducting an evidentiary hearing.             “When no

issues of fact are raised, the court shall dispose of the preliminary objections

as a matter of law on the basis of the pleadings alone.” R.M. v. J.S., 20 A.3d

496, 508-09 (Pa. Super. 2011) (citation omitted); see also C.G. v. J.H. 172

A.3d 43, 54 (Pa. Super. 2017) (observing that while standing claims

commonly necessitate an evidentiary hearing to resolve the factual dispute,

some standing issues can turn on pure questions of law), aff’d 193 A.3d 891

(Pa. 2018) (infra).              Here, the essential facts were uncontested, and the

standing issue turned on a pure question of law.

        Having concluded that the trial court’s procedure did not constitute

reversible error, we turn to the merits of the court’s decision on standing. In

their second appellate issue, the Grandparents challenge the court’s

conclusion that they lacked standing under Section 5324(4)(iii).

        Threshold issues of standing are questions of law; thus, our standard of

review is de novo and our scope of review is plenary. See e.g., K.W. v. S.L.,

157 A.3d 498, 504 (Pa. Super. 2017) (citing Johnson v. American

Standard, 8 A.3d 318, 326 (Pa. 2010)).

____________________________________________

forma language contained in the order. The master’s report was predicated
upon the terms of the Act 101 Agreement and the fact that the Adoptive Father
was still alive. Upon its review, all the court adopted was the master’s end
result - i.e., that the Grandparents lacked standing.

                                               -9-
J-A10017-22



      Generally, the Child Custody Act does not permit third parties to seek

custody of a child contrary to the wishes of that child’s parents.       The Act

provides several exceptions to this rule, which apply primarily to grandparents

and great-grandparents. See 23 Pa.C.S.A. §§ 5324(3), 5325 (“Standing for

partial physical custody and supervised physical custody.”). A person standing

in loco parentis may also seek custody. See 23 Pa.C.S.A. § 5324(2).

      “The term in loco parentis literally means ‘in the place of a parent.’”

K.W., 157 A.3d at 504-05 (citing Black’s Law Dictionary, 791 (7th Ed. 1991))

(further citation omitted). A person stands in loco parentis with respect to a

child when he or she “assumes the obligations incident to the parental

relationship without going through the formality of a legal adoption.         The

status of in loco parentis embodies two ideas; first, the assumption of a

parental status, and, second, the discharge of parental duties.” Id. at 505

(citation omitted).

      In 2018, the Child Custody Act was amended to grant standing to

another class of individuals. See 23 Pa.C.S.A. § 5324(4). Section 5324(4)

provides that the following individuals may file for any form of physical or legal

custody:

           (4) […] an individual who establishes by clear and
           convincing evidence all of the following:

             (i) The individual has assumed or is willing to assume
             responsibility for the child.

             (ii) The individual has a sustained, substantial and
             sincere interest in the welfare of the child.     In
             determining whether the individual meets the


                                     - 10 -
J-A10017-22


                 requirements of this subparagraph, the court may
                 consider, among other factors, the nature, quality,
                 extent and length of the involvement by the individual in
                 the child's life.

                 (iii) Neither parent has any form of care and
                 control of the child.

23 Pa.C.S.A. § 5324(4) (emphasis added).10

        To establish standing, a petitioner must satisfy all three of these prongs.

Here, the trial court opined that the Grandparents met the first two prongs.

See T.C.O. at 9.             Thus, the Grandparents’ claim turns on the third prong,

whether “[n]either parent has any form of care and control of” the Child. 23

Pa.C.S.A. § 5324(4)(iii). The trial court determined that the Grandparents

failed to establish this element:

             When [Adoptive Father] underwent cancer treatment in
             early 2021, he took the necessary steps to find an
             appropriate caretaker for the [C]hild.           [A]ny parent
             (biological or adoptive) has a right to designate a caretaker
             for their minor child if he or she is sick. Further, at the time
             of the [Adoptive Father’s] death, caretaker [the Great-Aunt]
             stepped in and acted in loco parentis for the minor child, at
             [the Adoptive Father’s] direction. [Adoptive Father’s] care
             and control of the minor child continued after his death by
             providing a suitable caretaker for the minor child.

T.C.O. at 10.


____________________________________________
10 We note that Section 5324(4) also includes disqualifying criteria. Section
5324(4) will not apply if: (1) a dependency proceeding involving the child has
been initiated or is ongoing, or (2) there is an order of permanent legal
custody under 42 Pa.C.S.A. § 6351(a)(2.1) or (f.1)(3)(relating to the
disposition of dependent children). See 23 Pa.C.S.A. § 5324(5)(i)-(ii). Neither
of these disqualifying conditions were present in this case.


                                               - 11 -
J-A10017-22



      The Great-Aunt advances a slightly different rationale in support of the

trial court’s decision. She argues that she effectively became “a parent” for

purposes of Section 5324(4)(iii), by virtue of her in loco parentis status

combined with the fact that the Adoptive Father’s will named her to be the

Child’s caregiver upon his death.        Accordingly, she also concludes the

Grandparents could not establish that “neither parent has any form of care or

control of the child.” 23 Pa.C.S.A. § 5324(4)(iii).

      To support her argument, Great-Aunt relies on Chapter 25 of the

Probate, Estates and Fiduciaries Code. That section provides in relevant part:

      (a)    Guardian of the person.-- A person competent to
             make a will, being the sole surviving parent or adopting
             parent of any unmarried minor child, may appoint a
             testamentary guardian of the person of such child during
             his minority, or for any shorter period except that no
             parent who, for one year or upwards previous to his
             death, shall have willfully neglected or refused to
             provide for his child, or who, for a like period, shall have
             deserted the child or willfully failed to perform parental
             duties, shall have the right to appoint a testamentary
             guardian of the person of such child.

20 Pa.C.S.A. § 2519(a)(“Guardian of the person”); c.f. § 2519(b) (“Guardian

of the estate”). The Great-Aunt also relies on this Court’s decision in In re

Slaughter, 738 A.2d 1013 (Pa. Super. 1999).

      In Slaughter, a 12-year-old child was orphaned after her father died.

In his will, the father named the child’s aunt and uncle to be the child’s

guardians. The father chose these relatives, and not the child’s 26-year-old

brother, primarily because the father wanted the brother to focus on his career


                                      - 12 -
J-A10017-22



and not be burdened with raising his sister. Slaughter, 738 A.2d at 1014.

The brother wanted to care for his sister and petitioned to be appointed as her

guardian. The lower court treated the matter as if it were a custody dispute

and denied the brother’s petition, finding that it was in the child’s best interest

to be in the care of aunt and uncle. The brother appealed.

      On appeal, we noted that the lower court’s decision to treat the case as

a custody dispute was reasonable, but ultimately misguided because Section

2519 controlled. Id. at 1016-17 (footnoted omitted).         We then sought to

ascertain and effectuate the legislative intent behind Section 2519. Id. at

1017; see also 1 Pa.C.S.A. § 1921. We explained that the word “may” in the

statute meant that the appointment of a testamentary guardian by a parent

is a right granted by the legislature. Id. “We cannot, however, reasonably

read the term to mean that enforcement of the testamentary guardianship is

optional on the courts.” Id. To do so would render 20 Pa.C.S.A. § 2519 an

absurdity, because it would give the parent a right that has no enforceable

value. Id.

      We reasoned that the statute compelled us to ask: “Who better than the

surviving parent should make the choice as to who might care for her child

after her death?” Id. We concluded that Section 2519 grants this right. Id.

However, we concluded that this right is not unassailable.          We held that

Section 2519 necessarily raised a prima facie presumption in favor of the

testamentary appointment.       However, that appointment may be defeated

where another petitioner for guardianship can show convincing reasons as to

                                      - 13 -
J-A10017-22



why the testamentary appointment should not stand. Id. (citing Ellerbe v.

Hooks, 416 A.2d 512, 513 (Pa. 1980)). We cautioned that the burden was a

heavy one. Id. Ultimately, we determined the court did not err in upholding

the testamentary appointment.

      Great-Aunt’s reliance on Slaughter is misplaced.        Slaughter was

simply a contest between testamentary guardians and another potential

guardian. The issue was not whether a third-party could seek custody against

a testamentary guardian. Under the prior iteration of the Child Custody Act,

the brother had no standing to seek custody. See, e.g., D.N. v. V.B., 814

A.2d 750 (Pa. Super. 2002) (holding that a half-sibling had no legal standing

to seek custody of her minor siblings, because the half-sibling did not qualify

under the standing statutes enacted by the Legislature, §§ 5311-5313.).

Indeed, under the prior iteration of the Child Custody Act, only grandparents

could petition for custody when a parent was deceased. See 23 Pa.C.S.A. §

5311 (repealed).

      Here, by contrast, the Grandparents are permitted to seek custody if

they obtain standing under Section 5324(4). Great-Aunt would have us rule

that once a testamentary guardian obtains custody of a child, that guardian is

immune from third-party custody actions.       But if a third-party can seek

custody against a parent under the Child Custody Act, they should certainly

be able to seek custody against a guardian. To rule otherwise would produce

an absurd result - namely that the rights of guardians are superlative to the

rights of parents.

                                    - 14 -
J-A10017-22



     We recognize that parents have a right to appoint a testamentary

guardian under 20 Pa.C.S.A. § 2519. However, courts must “presume that

the General Assembly is familiar with extant law when enacting legislation.”

C.B. v. J.B., 65 A.3d 946, 951 (Pa. Super. 2013) (citing White v. Conestoga

Title Ins. Co., 53 A.3d 720, 731 (Pa. 2012)). Therefore, we must presume

that the General Assembly intended for 23 Pa.C.S.A. § 5324(4) to coexist with

20 Pa.C.S.A. § 2519; and neither statute precludes a third-party action

against a testamentary guardian.

     To resolve whether the Grandparents have standing in this case, we

initially ascertain and effectuate the Legislature’s intent in promulgating

Section 5324(4). When interpreting a statute,

        we are constrained by the rules of statutory interpretation,
        particularly as found in the Statutory Construction Act. 1
        Pa.C.S.A. §§ 1501–1991. The goal in interpreting any
        statute is to ascertain and effectuate the intention of the
        General Assembly. Our Supreme Court has stated that the
        plain language of a statute is in general the best indication
        of the legislative intent that gave rise to the statute. When
        the language is clear, explicit, and free from any ambiguity,
        we discern intent from the language alone, and not from the
        arguments based on legislative history or “spirit” of the
        statute. We must construe words and phrases in the statute
        according to their common and approved usage. We also
        must construe a statute in such a way as to give effect to
        all its provisions, if possible, thereby avoiding the need to
        label any provision as mere surplusage.

        Under Section 1921(c), the court resorts to considerations
        of “purpose” and “object” of the legislature when the words
        of a statute are not explicit.... Finally, it is presumed that
        the     legislature   did     not      intend      an absurd or
        unreasonable result. In this regard, we ... are permitted to



                                    - 15 -
J-A10017-22


             examine the practical                 consequences       of   a    particular
             interpretation.

C.B., 65 A.3d at 951 (citations omitted).

        As noted, courts must not interpret a statute in a manner that leads to

an absurd result. Id. at 953; see also Wilson v. Central Penn Indus., Inc.,

452 A.2d 257, 259 (Pa. Super. 1982) (“A construction which fails to give effect

to     all    provisions         of     a      statute   or   which    achieves       an absurd or

unreasonable result must                 be     avoided.”)    (citations       omitted); and   see

Commonwealth v. Sloan, 907 A.2d 460, 467 (Pa. 2006) (“[O]ur rules of

statutory construction [forbid] absurd results.”).

        With these principles in mind, we return to the various rationales set

forth by the trial court and the Great-Aunt.                      The trial court opined that

Adoptive Father’s care and control of the child “continued after his death.”

See T.C.O. at 10 (citing 23 Pa.C.S.A. § 5324(4)(iii)). However, the statute

uses the present tense to evaluate care and control: “Neither parent has any

form of care or control of the child.” Thus, the question is whether either

parent has, presently, at the time of the decision, any form of care or control

of the child. We find the use of the present verb tense to be “clear, explicit,

and free from any ambiguity.” See C.B., supra. Upon his death, it cannot

be said that the Adoptive Father still has such control.11 We conclude the

court’s rationale does not comport with the plain reading of the statute.
____________________________________________
11See M.W. v. S.T., 196 A.3d 1065, 1071 (Pa. Super. 2018) (holding that
while the grandparent originally had standing at the time she filed the custody
complaint, the trial court did not err when it dismissed the complaint for lack
(Footnote Continued Next Page)

                                                    - 16 -
J-A10017-22



        Alternatively, the Great-Aunt argues that she should be treated as “a

parent” for purposes of Section 5324(4)(iii), because she stands in loco

parentis and because Adoptive Father named her to be the Child’s guardian in

his will. The Great-Aunt’s interpretation would require us take the term from

Section 5324(2)(“a person who stands in loco parentis”) and insert it next to

the word “parent” in Section 5324(4)(iii). But although we may interpret a

statute, we may not re-write it.

        To explain, Section 5324 provides standing to four classes of individuals:

(1) a parent; (2) a person who stands in loco parentis; (3) a grandparent in

certain circumstances; and (4) any individual who establishes certain criteria

by clear and convincing evidence. See 23 Pa.C.S.A. § 5324(1)-(4). We decline

to treat these classes of individuals as interchangeable. Our approach is not

taken without guidance.

        In C.G. v. J.H., 193 A.3d 891 (Pa. 2018), our Supreme Court declined

to treat a mother’s former same-sex partner as “a parent” for purposes of

Section 5324(1). Because Section 5324 does not define the term parent, the

High Court explained that “the popular and plain everyday sense of the term

must prevail.” C.G., 193 A.3d at 900 (citations omitted). The Court held that

“[t]he popular and everyday meaning of the term parent plainly encompasses

a biological mother and a biological father and persons who attain custody



____________________________________________

of standing; the court was free to consider the change in circumstances
between the grandparent’s complaint and the parents’ petition to dismiss.)

                                               - 17 -
J-A10017-22



through adoption….” Id. (citations omitted);12 cf. T.B. v. V.R.M., 786 A.2d

913, 915 (Pa. 2001) (holding that mother’s former same-sex partner stood in

loco parentis as evidenced by, inter alia, the mother’s decision to name the

partner as the child’s guardian in the mother’s will).

        This Court has held that “[t]he rights and liabilities arising out of an in

loco parentis relationship are, as the words imply, exactly the same as

between parent and child.” In re B.L.J., Jr., 938 A.2d 1068, 1073 (Pa. Super.

2007) (citation omitted). The rights and responsibilities may be the same,

but the classes of individuals are not. See C.G., supra; see also 23 Pa.C.S.A.

§ 5327(b) (providing that in any action between a parent and a third party,

“there shall be a presumption that custody shall be awarded to the parent.”);

cf. § 5327(c) (providing that there is no presumption of custody in an action

between third-parties).

        Accordingly, the plain language makes clear that for the purposes of

Section 5324: a “parent” is a “parent” and “a person who stands in loco

parentis” is “a person who stands in loco parentis.” Thus, the existence of an

individual with in loco parentis status has no bearing on the question of

whether “[n]either parent has any form of care or control of the child” under


____________________________________________
12 Importantly, the Supreme Court acknowledged “the reality of the evolving
concept of what comprises a family.” C.G., 193 A.3d at 900. But in that case,
the Supreme Court declined to further expand the definition of the “parent”
under Section 5324(1), because the former partner “did not jointly participate
in the child’s conception and hold [the child] out as her own.” Id. at 906. The
Court subsequently considered whether the former partner stood in loco
parentis.

                                               - 18 -
J-A10017-22



Section 5324(4)(iii). To rule otherwise would fail to give effect to all provisions

of the statute. C.B. 65 A.3d at 953.

        To be clear, the Adoptive Father’s choice of the Great-Aunt to be the

Child’s caregiver is absolutely a consideration in the substantive custody

analysis under 23 Pa.C.S.A. § 5328(a)(“Factors to consider when awarding

custody”). See 23 Pa.C.S.A. § 5328(a)(16) (“Any other relevant factor”). We

further recognize that it is within the custody court’s purview to determine

which Section 5328(a) factors are “the most salient and critical.” E.B. v. D.B.,

209 A.3d 451, 468 (Pa. Super. 2019) (citation omitted). And we also note

that deference must be afforded to the custody court on matters concerning

credibility and weight of the evidence. E.B., 209 A.3d at 460. As such, we

could envision a scenario, where a court, after considering all the relevant

custody factors, gives dispositive weight to the fact that the deceased parent

left a will, explicitly naming a testamentary guardian, especially if the parent

contemplated the guardianship around the time of the death. But see 23

Pa.C.S.A. § 5328(a) (“[T]he court shall…giv[e] weighted consideration to

those factors which affect the safety of the child.”).13




____________________________________________
13Absent further guidance from our Supreme Court or from the Legislature,
we will not create a presumption in favor of the testamentary guardian as a
matter of law, when the Child Custody Act explicitly states there is no
presumption in a custody action between third-parties. 23 Pa.C.S.A. §
5327(c).


                                               - 19 -
J-A10017-22



           Be that as it may, the parent’s choice of guardian does not bar other

qualified individuals from seeking custody; the appointment of a guardian has

no effect on standing to file custody.14

        Absent further guidance from our Supreme Court, we conclude that a

parent cannot posthumously exercise care and control of a child, and we

conclude further that a third-party’s in loco parentis status does not preclude

another third-party from seeking custody under Section 5324(4). Therefore,

we hold that the trial court erred as a matter of law when it determined that

the Grandparents failed to establish standing under Section 5324(4)(iii).

Adoptive Mother predeceased Adoptive Father, and once Adoptive Father died,

“neither parent has any form of care or control of the child.” The Great-Aunt’s

in loco parentis status had no bearing on this prong.

        Lastly, we turn to the Grandparents’ third and fourth appellate issues.

The Grandparents argue the trial court erred when it determined that Great-

Aunt stood in loco parentis without conducting an evidentiary hearing. In the

alternative, the Grandparents argue that the court erred as a matter of law

when it determined the same.

        Upon review, we conclude neither of these claims have merit. First, as

we explained in our discussion above, the trial court did not have to conduct

____________________________________________
14Such an appointment would mean, however, that a child is not a “dependent
child” under the Juvenile Act. See 42 Pa.C.S.A. § 6302 (Defining a “dependent
child” as “a child who: (4) is without a parent, guardian, or legal custodian).

Although this Child is without a parent, she is not without a guardian or legal
custodian.

                                               - 20 -
J-A10017-22



an evidentiary hearing on standing, because the facts were not in dispute.

See R.M., 20 A.3d at 508-09. The Grandparents conceded that the Great-

Aunt had been caring for the Child even before the Adoptive Father’s death.

Indeed, when the Grandparents initially filed for custody, under Section

5324(3)(iii)((B)(“the child is substantially at risk due to parental…incapacity”),

they acknowledged that Adoptive Father enlisted the Great-Aunt to care for

the Child after his terminal cancer diagnosis. Because of this, they argued

that Adoptive Father lacked the ability to parent. The Grandparents cannot

have it both ways; they cannot rely on the Great-Aunt’s assumption of the

parental role to demonstrate Adoptive Father’s incapacity under Section

5324(3)(iii)(B), but then claim that the Great-Aunt did not assume the

parental role to achieve in loco parentis status under Section 5324(2).

       Second, and for this very reason, the trial court did not err as a matter

of law when it concluded that the Great-Aunt stood in loco parentis.          The

Great-Aunt obtained in loco parentis status when the Adoptive Father asked

her to care for the Child, in her home, following his diagnosis and eventual

physical decline. At this point, Adoptive Father discharged his parental duties,

and those duties were assumed by the Great-Aunt. See K.W., 157 A.3d at

504.

       Moreover, the Adoptive Father’s will appointed the Great Aunt to be the

Child’s caregiver following his death. Because the Child remained with the

Great-Aunt upon the death, and because the Adoptive Father was the sole

surviving parent, the will’s appointment necessarily gave the Great-Aunt the

                                      - 21 -
J-A10017-22



ability to assume parental duties. See 20 Pa.C.S.A. § 2519(a) (“Guardian of

the person”); also See T.B. 786 A.2d at 915 (recognizing the designation of

a guardian in a parent’s will as a reason why the would-be guardian stood in

loco parentis).

        In sum, we conclude that the trial court did not err when it determined

that an evidentiary hearing on standing was unnecessary; the question of

standing, as it pertained to both the Grandparents and the Great-Aunt, was a

pure question of law. The court did not err when it concluded that the Great-

Aunt stood in loco parentis. However, the court erred as a matter of law when

it determined that the Grandparents failed to establish standing under 23

Pa.C.S.A. § 5324(4)(iii), when both of the Child’s Adoptive Parents were

deceased.         All other appellate issues are dismissed, waived, or moot.   We

vacate the August 10, 2021 order dismissing the Grandparents’ complaint for

custody, and direct the court to conduct further proceedings consistent with

this Opinion.15




____________________________________________
15 We clarify that our holding is limited to the question of standing to seek any
form of custody. We do not disturb the June 6, 2021 order granting custody
to the Great-Aunt, which appears to be the operating custody order. But
insofar as the June 6 order is the operating custody order, we direct the court
to treat the June 6 order as an interim custody order pending the final
resolution of the Grandparents’ custody complaint.


                                               - 22 -
J-A10017-22



     Order vacated. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/20/2022




                                  - 23 -